EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail communication on 11-July-2022, subsequent to interview with Mr. Ryan Heavener, Reg. # 61,512 on 1-July-2022.
Independent claims 1 and 15 are amended as follow: 
Claim 1 (Currently amended):  A vehicle assembly system, comprising:
a vehicle chassis of a vehicle to be assembled;
at least one object sensor mounted to the vehicle chassis, wherein the at least one object sensor generates sensor data based on at least one detected object;
a vehicle controller mounted to the vehicle chassis and configured to receive the sensor data from the at least one object sensor,
wherein, during assembly of the vehicle, the vehicle controller is configured with production control software that enables the vehicle controller to generate production object data from the sensor data, identify a surveilled machine configured to assemble a portion of the vehicle during assembly of the vehicle based on the production object data, monitor a position of the surveilled machine based on the production object data, monitor for a safety event involving the surveilled machine based on the production object data corresponding to another detected object and the monitored position of the surveilled machine relative to the other detected object, and generate a safety event signal in response to detecting the safety event; and
a safety controller configured to receive the safety event signal from the vehicle controller and alter a movement of the surveilled machine corresponding to the safety event,
wherein neither the surveilled machine nor the other detected object is the vehicle chassis or a vehicle component mechanically fixed to the vehicle chassis.

Claim 15 (Currently amended):  A method of assembling a vehicle, comprising:
mounting at least one object sensor to a vehicle chassis of the vehicle to be assembled;
mounting a vehicle controller to the vehicle chassis;
generating, by the at least one object sensor, sensor data based on at least one object detected by the at least one object sensor;
installing production control software in a memory of the vehicle controller, wherein the production control software is configured for use during the assembly of the vehicle;
generating, by the vehicle controller based on the production control software, production object data from the sensor data;
identifying, by the vehicle controller based on the production control software, a surveilled machine configured to assemble a portion of the vehicle during assembly of the vehicle based on the production object data;
monitoring, by the vehicle controller based on the production control software, a position of the surveilled machine based on the production object data;
monitoring, by the vehicle controller based on the production control software, for a safety event involving the surveilled machine based on the production object data corresponding to another detected object and the monitored position of the surveilled machine relative to the other detected object;
generating, by the vehicle controller based on the production control software, a safety event signal in response to detecting the safety event; and
altering, by a safety controller, a movement of the surveilled machine corresponding to the safety event based on the safety event signal;
wherein neither the surveilled machine nor the other detected object is the vehicle chassis or a vehicle component mechanically fixed to the vehicle chassis.

Claims 7, 12 and 25 are as previously presented.
Claims 2-6, 8-11, 13, 14, 16-24 and 26 are as originally presented.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates each and every limitation of claim 1, 7 or 15.
The closest known prior art is:
Watkins (US 2020/0156722 A1): Watkins discloses methods and systems for manufacturing an automotive vehicle using autonomous conveyance of a vehicle chassis, the vehicle chassis and other vehicle systems moving through an assembly line, where various sensors, including exemplary radar, visual management LIDAR or pedestrian safety scanner are attached to the vehicle [chassis] and operate through a gateway.  An electronic control unit receives data from the sensors is also attached to the vehicle [chassis] and executes a code comprising algorithms based on sensor data to generate output signals that control the vehicle [in a production operation], and for which operating subsystems and functions include: anti-crash, object detection, personnel detection and emergency stop (safety events). The electronic control unit generating signals for controlling the vehicle to guide the vehicle from the assembly line when warranted, and to correct deviations from a predetermined path.  Specifically, the control system may be an external control module that can be removed when the vehicle is fully or partially assembled, and which may communicate with various vehicle systems to control the vehicle or to a vehicle controller.
Watkins does not specifically disclose communication with a controller of an external machine based on a safety event.  Watkins also discloses detection and tracking of objects with respect to the vehicle [chassis] itself where the vehicle is the surveilled machine, and not that of a different machine
Shi (US 2013/0158709 A1): Shi discloses systems and methods for automotive manufacture, and particularly the use of robots and robotic arms to perform at least part of the manufacturing process, that these robotic arms may contact the vehicle under assembly, and that in the event of an e-stop (emergency stop) that the robot and robotic arm (a surveilled machine) are controlled by a controller in a manner to prevent damaging contact with the vehicle under construction.
Hilligardt (US 2019/0329729 A1): Hilligardt discloses methods and systems for providing protect occupants with an autonomous vehicle where the vehicle may comprise a plurality of exterior sensing systems (including IR, camera, LIDAR and RADAR) and also interior sensors (IR, motion, camera, and biometric sensors) to monitor persons when inside the vehicle.
Chase (US 2020/0066159 A1): Chase discloses a pedestrian and animal detection and avoidance system applied to vehicles, and particularly that based on a determination that an object is a person or animal, distance from the vehicle, and relative trajectory, an object (threat) is determined at least to be a threat or not-threat, and based on a determination that a detected object is a threat, various vehicle systems may be activated, including braking, steering, horn and lights.
These references teach that vehicle sensors, controller and/or software may be used in a construction phase to monitor for safety events between the vehicle [chassis] itself and external objects, but none, individually, or in combination, teach or suggest that use of specific production phase controller or software, attached to a vehicle chassis under construction, and which monitors for safety events with respect to an external machine (a manufacturing robot for example) and an external third object (a person for example).  For this reason, independent claims 1, 7 and 15 are allowable.
Claims 2-6 and 8-14, depend from claim 1, and are allowable at least because they each depend from an allowable claim.
Claims 16-26 depend from claim 15, and are allowable at least because they each depend from and allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/STEPHEN R BURGDORF/           Primary Examiner, AU2684